DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 have been rejected.
Examiner’s Comments
Claim 20 recites: “The method of claim 19…wherein the [] block further comprises IP addresses of the validator nodes.” Reading in light of the Spec., support may be found in para. 0062 which discloses in part with emphasis added: “The stored information may include one or more IP address…and/or other information that may help identify that other validator node.” See also paras. 0072, 0078, 0153.
As supplementary, the meaning of information according to Microsoft Computer Dictionary (5th Ed.) at p. 271 is reproduced below:

    PNG
    media_image1.png
    132
    487
    media_image1.png
    Greyscale

The substrate in this case is the block of the blockchain and the information/data is the IP address. The IP address has no functional relationship to the block in the block as it is used to identify a node. Therefore, the following law below is controlling.
According to the MPEP (2111.05 I-III) where a claim limitation is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the non-transitory computer-readable medium merely serves as a support for information or data, no functional relationship exists. Therefore, as the above limitations are directed to further describing stored data (e.g. conveying meaning to a human reader) and do not create a functional relationship between the data and the memory on which it is stored, the limitations will not differentiate the claims from the prior art. See In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (precedential).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16796082 (reference application ‘082). Although the claims at issue are not identical, they are not patentably distinct from each other because:

Instant Claim 1
16796082 Claim 1
[Prepare Phase]
[Prepare Phase]
receiving first partial signatures from the plurality of associate nodes [Fig. 9 Item 920];
receiving first partial signatures from the plurality of associate nodes [Fig. 9 Item 920];
[Pre-Commit phase]
[Pre-Commit phase]
generating a first aggregate signature based on the first partial signatures received from the plurality of associate nodes [Fig. 9 Item 930];
generating a first aggregate signature based on the first partial signatures received from the plurality of associate nodes [Fig. 9 Item 930];
transmitting the first aggregate signature to the plurality of associate nodes [Fig. 9 Item 930];
transmitting the first aggregate signature to the plurality of associate nodes [Fig. 9 Item 930]; 
receiving second partial signatures from the plurality of associate nodes [Fig. 9 Item 940]; 
receiving second partial signatures from the plurality of associate nodes [Fig. 9 Item 940];
[Commit phase]
[Commit phase]
generating a second aggregate signature based on the second partial signatures received from the plurality of associate nodes [Fig. 9 Item 950];
generating a second aggregate signature based on the second partial signatures received from the plurality of associate nodes [Fig. 9 Item 950];
transmitting the second aggregate signature to the plurality of associate nodes [Fig. 9 Item 950]; 
transmitting the second aggregate signature to the plurality of associate nodes [Fig. 9 Item 950]; 
receiving third partial signatures from the plurality of associate nodes [Fig. 9 Item 960];
receiving third partial signatures from the plurality of associate nodes [Fig. 9 Item 960];
[Decide phase]
[Decide phase]
generating a third aggregate signature based on the third partial signatures received from the plurality of associate nodes [Fig. 9 Item 970];
generating a third aggregate signature based on the third partial signatures received from the plurality of associate nodes [Fig. 9 Item 970];
generating final data comprising the third aggregate signature; and [Fig. 9 Item 980]
generating final data, the final data comprising the third aggregate signature; and [Fig. 9 Item 980]
transmitting the final data to at least one other network node in the network [Fig. 9 Item 980].
transmitting the final data to the plurality of associate nodes [Fig. 9 Item 980].


16796082 Claim 1’s language of “to the plurality of associated nodes” anticipates the language of “at least one other network node in the network” as the language of “at least one” may include a plurality. Put another way, the Species of the plurality teaches the Genus of the singular or plural. Further, the language of “associate nodes” anticipates the language of “the network” since the associated nodes are part of the network. See instant Claim 1, Preamble (originally filed).

Genus
Species
network
associate nodes


Instant Claim 10
16796082 Claim 1
receiving first partial signatures from the plurality of associate nodes;
receiving first partial signatures from the plurality of associate nodes;
generating a first aggregate signature based on the first partial signatures received from the plurality of associate nodes;
generating a first aggregate signature based on the first partial signatures received from the plurality of associate nodes;
transmitting the first aggregate signature to the plurality of associate nodes;
transmitting the first aggregate signature to the plurality of associate nodes; 
receiving second partial signatures from the plurality of associate nodes; 
receiving second partial signatures from the plurality of associate nodes;
generating a second aggregate signature based on the second partial signatures, received from the plurality of associate nodes;
generating a second aggregate signature based on the second partial signatures received from the plurality of associate nodes;
transmitting the second aggregate signature to the plurality of associate nodes; 
transmitting the second aggregate signature to the plurality of associate nodes; 
receiving third partial signatures from the plurality of associate nodes; 
receiving third partial signatures from the plurality of associate nodes;
generating a third aggregate signature based on the third partial signatures received from the plurality of associate nodes;
generating a third aggregate signature based on the third partial signatures received from the plurality of associate nodes;
generating final data; and
generating final data, the final data comprising the third aggregate signature; and
transmitting the final data to the network.
transmitting the final data to the plurality of associate nodes.


16796082 Claim 1’s language of “to the plurality of associated nodes” anticipates the language of “to the network” as the language of “to the plurality of associate nodes” is narrower than the language of “to the network.” Reading in light of the Spec., which includes the originally filed claims, the “network” comprises a “committee of validator nodes.” See instant Claim 1, Preamble (originally filed). Further, the preamble limits the validator nodes as it is made up of the “associated nodes” and “leader node.” Id.
As such, the “associated nodes” in ‘082 anticipates the broader language of “network” as the Species teaches the Genus reproduced below.
Genus
Species
network
associate nodes


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Broader than the Specification
Claims 1 and 10 do not limit the number of nodes. Indeed, the Spec. alleges that the principle function of the blockchain model is operable at the current scope. Spec. at [11] (discussing Byzantine fault tolerance). That is, Spec. [25] discloses with nonlimiting language: “In some embodiments, in a network having a fault-tolerance of f nodes, and the Committee includes 3f+1 validator nodes, this predetermined threshold may be set equal to 2f+1 validator nodes.” (Emphasis added.) In simple terms, Applicant does not intend on limiting themselves to any particular number of validator nodes.1 As to further subsidiary facts, Applicant’s invention is dependent on the work of another, specifically Yin’s publication of HotStuff, which is incorporated by reference. HotStuff is therefore part of the Spec. itself. As will be discussed below, the instant Spec. fails the written description requirements as the Spec. is logically inconsistent.

In order this Byzantine system to work for a rotating leader node, the model requires, according to Yin, the following for replicas:
                
                    (
                    E
                    Q
                    1
                    )
                     
                    n
                    ≥
                     
                    3
                    f
                    +
                    1
                    ,
                     
                    w
                    h
                    e
                    r
                    e
                     
                    n
                     
                    i
                    s
                     
                    a
                    n
                     
                    i
                    n
                    t
                    e
                    g
                    e
                    r
                
            
See Yin at p. 347, Section Introduction, second column (citing [12] Ben-Or and [27] Fischer et al.); see also Yin at p. 349, Section 3. Further still, QC is bound by n-f votes from the non-leader2. Yin at p. 347.
                
                    (
                    E
                    Q
                    2
                    )
                     
                    n
                    -
                    f
                     
                    ≥
                    1
                    ,
                     
                    w
                    h
                    e
                    r
                    e
                     
                    n
                     
                    a
                    n
                    d
                     
                    f
                     
                    a
                    r
                    e
                     
                    a
                    n
                     
                    i
                    n
                    t
                    e
                    g
                    e
                    r
                    s
                
            
Therefore, if we take the smallest n and set it to 4, see Ying at p. 347 (“typical target system [in a legacy system]”), EQ1 becomes:
                
                    
                        
                            E
                            Q
                            1
                        
                    
                     
                    4
                    ≥
                    3
                    f
                    +
                    1
                
            
                
                    
                        
                            E
                            Q
                            1
                        
                    
                     
                    3
                    ≥
                    3
                    f
                
            
                
                    (
                    E
                    Q
                    1
                    )
                     
                    f
                    =
                    1
                
            
That is, the lower bound of replicas must be 4, with 1 leader node and 3 associate notes. As f=1, EQ2 becomes: 
                
                    (
                    E
                    Q
                    2
                    )
                     
                    4
                    -
                    1
                     
                    ≥
                    1
                
            
                
                    (
                    E
                    Q
                    2
                    )
                     
                    3
                     
                    ≥
                    1
                
            
As best understood by the Examiner, the QC must have three votes (in this case all votes) from the associated nodes with 1 leader node.
The same process can be applied to 7 nodes.
                
                    
                        
                            E
                            Q
                            1
                        
                    
                     
                    7
                    ≥
                    3
                    f
                    +
                    1
                
            
                
                    
                        
                            E
                            Q
                            1
                        
                    
                     
                    6
                    ≥
                    3
                    f
                
            
                
                    (
                    E
                    Q
                    1
                    )
                     
                    f
                    =
                    2
                
            
As f=2, EQ2 becomes: 
                
                    (
                    E
                    Q
                    2
                    )
                     
                    7
                    -
                    2
                     
                    ≥
                    1
                
            
                
                    (
                    E
                    Q
                    2
                    )
                     
                    5
                     
                    ≥
                    1
                
            
As best understood by the Examiner, the QC must have five votes (1 short of 6 total possible votes) from the associate nodes and leader not included.
By counterexample, f as an integer does not hold for all integers n.

As to the law, and under first grounds, the claims are rejected as a whole given that the written description is logically inconsistent since, in one part of the Spec., 3f+1 is not required whereas in another part of the Spec., 3f+1 is required.
As to the law, and under second grounds, the claims are rejected a whole since Applicant does not intend on limiting themselves to any particular number of replicas (validator nodes) and this would accordingly render the scope of the claims beyond what Applicant possessed and contemplated. See LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005); see also O'Reilly v. Morse, 14 L. Ed. 601, 1853 U.S. LEXIS 273, 15 HOW 62 (“For aught that we now know some future inventor, in the onward march of science, may discover a mode of writing or printing at a distance by means of the electric or galvanic current, without using any part of the process or combination set forth in the plaintiff's specification.”).
Dependent claims are rejected as each depend on claims 1 and 10.

On Threshold
Alternatively, or jointly, the threshold as recited in claims 8 and 17 is not limited in any meaningful way. With nonlimiting language, Spec. at [25] discloses that “this predetermined threshold may be set equal to 2f+1 validator nodes.” (Emphasis added.) That is, for the same reasons above, Applicant does not intend on limiting themselves to any particular threshold. For a Byzantine system to work, see, e.g., Yaga (NISTIR 8202) at pp. 22 (defining Byzantine), 47 (same), 50 (same), QC “requires the new leader to relay information from (n-f) replicas[.]” Yin at p. 347 (emphasis added). Put another way, the decentralized system without a lower threshold will not reach consensus. See generally Yaga at Chapter 4 (Consensus Models).
Since claims 1 and 10 do not limit to any threshold, the claims are broader than the Spec. Claims 8 and 17 are additionally rejected as they do not required a lower bound.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Antecedent Basis
Claims 8 and 17 recite: “at least one public key stored” and “the at least one public key stored.” Claim 8 depends on claim 5 and claim 17 depends on claim 14. Claims 5/14 recite “at least one public key” which is also inside the KeyBlock. Therefore, it is unclear how many “at least one public” keys exist in claims 8 and 17.
Claim 9/18 are rejected as each depends on claims 8/17.

Unclear Scope on First versus Second Node
Claims 1 and 10 start off with the language of “[a] first network node.” This creates a presumption that the claims are directed towards the first network node. However, the preamble changes gears and delineates a “second node” which actually performs all the steps with the language of “the second node to perform steps comprising.” It is unclear whether the claims are solely directed towards the second node which is performing all the steps, or whether the claims are additionally directed towards a first network node. Further, it is unclear what the limiting effect of the preamble is.
Further claims 2 and 11 further impose a limitation on “the first network node”. However, claims 1 and 10, upon which claims 2 and 11 depend upon, only recite the “first network node” in the preamble and the first network node does not perform any operations or may not be within the scope of the claims. It is unclear whether the language is additionally directed towards the “first network node.”
Further still, claims 2-9 are additionally and separately rejected as all the claims start with “The first network node of claim [number]”. Claim 1 upon which claims 2-9 dependent upon is directed towards a “second network node” that performs the operations.
Further still, claim 7 recites: “The first network node of claim 4, wherein the steps performed by the first network node further comprises….” This language is unclear as no steps are performed by the first node in claim 1. It is unclear whether the claims are additionally directed towards the first node or if the first node is performing operations or the second node is performing operations in claim 7.
Dependent claims 2-9 and 11-20 are rejected as each depends on claims 1 and 10.

The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 7 recites “The network node of claim 4, wherein the steps performed by the first network node further comprises adding….” Claim 1, upon which claim 7 dependents upon as 7 depends on claim 4 and claim 4 depends on claim 1, expressly recites: “the second network node [not the first node] to perform steps….” Claim 7 replaces the element of “steps” in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over (A) Yin et al. (HotStuff: BFT Consensus with Linearity and Responsiveness) in view of (B) Eyal et al. (Bitcoin-NG: A Scalable Blockchain Protocol) as evidenced by Yaga et al. (Blockchain Technology Overview).
Yaga may be used to define terms of art in blockchain.

Regarding claims 1 and 10:

I. YIN TEACHES PREAMBLE 

As a preliminary matter, the Spec. references HotStuff which is incorporated by reference. See instant Spec. at p. 7. Yin teaches the validator node language in the preamble, which is limits and directs the scope to the both the “validator nodes” and “leader node.” Yin teaches associate node with the language of “replicas” in a HotStuff Protocol. See generally Yin at p. 347 (abstract), p. 347 (introduction). Yin also teaches the “leader node” in the preamble, which is a term of art, in the Abstract and Introduction. See generally Yin at p. 347 (“leader”), p. 348 (“rotate leaders”). Lastly, the language of “committee” of validator nodes is also taught by Yin given the language of “quorum” in “quorum” certificate, see Yin at p. 350, Section 4.2, as each of the of the replicas (associated nodes) perform a “voted COMMIT”. See Yin at p. 351, Section 4.2 cont. Both the leader node and associated nodes are validators as they help maintain Byzantine fault tolerance. Yin at p. 347 (BFT), p. 349, Section 2 (combining BFT and HotStuff). 
Further, the Examiner finds that the language “where each network node in the network stores a copy of one or more blockchain comprising data received in the network” to be limiting. This language is taught by Yin (p. 347) which discloses: 
When BFT SMR protocols were originally conceived, a typical target system size was n = 4 or n = 7, deployed on a local-area network. However, the renewed interest in Byzantine fault-tolerance brought about by its application to blockchains now demands solutions that can scale to much larger n. In contrast to permissionless blockchains such as the one that supports Bitcoin, for example, so-called permissioned blockchains involve a fixed set of replicas that collectively maintain an ordered ledger[3] of commands or, in other words, that support SMR. Despite their permissioned nature, numbers of replicas in the hundreds or even thousands are envisioned (e.g., [30, 42]). Additionally, their deployment to wide-area networks requires setting Δ to accommodate higher variability in communication delays. 
Id (emphasis added; bracketing added).
As such, the preamble limits and is taught.

II. YIN TEACHES FOUR PHASES 

Reading in light of the Spec., the Spec. discloses a 4-phase model of Prepare phase, Pre-Commit Phase, and a Commit phase, along with a Decide phase for selecting a new leader. See instant Spec. at paras. 96-109 & Fig. 9 (showing all phases). This is all language from the HotStuff Protocol which also discloses a PREPARE phase, PRE-COMMIT phase, COMMIT phase, and DECIDE phase in p. 351 of Yin; see also Yin at p. 350, Section 4.1 (outlining 4-Phases). Therefore, Yin teaches as a whole each of the 4-phases. 

III. YIN TEACHES PARTIAL AND AGG. SIGNATURES 
For the specific language, the claim language of partial signatures, which is a term of art, is also taught by Yin as this is a term of art. See Yin at p. 349, Section 3, subsection Cryptographic primitives, p. 350, Section 4.2, subsection Messages, p. 351 Section 4.1, Algorithm 1, function “VOTEMSG(type, node, gc)”. Eq. from Yin (p. 349) is reproduced below which is produced by the i-th replica.
(EQ1)             
                p
                a
                r
                t
                i
                a
                l
                 
                s
                i
                g
                n
                a
                t
                u
                r
                e
                 
                
                    
                        p
                    
                    
                        i
                         
                    
                
                ←
                 
                t
                s
                i
                g
                
                    
                        n
                    
                    
                        i
                    
                
                (
                m
                )
            
        .
Accordingly, the elements first receiving, second receiving, and third receiving, which come from the validators (replicas in Yin) as partial signatures is taught. Further, and as a whole, the language of aggregate signatures which are derived from the partial signatures in the claim is also taught by Yin. Yin discloses a combination of partial signatures on p. 349, with the Eq. reproduced below.
(EQ2)             
                σ
                 
                ←
                 
                t
                c
                o
                m
                b
                i
                n
                e
                
                    
                         
                        m
                        ,
                         
                        
                            
                                {
                                
                                    
                                        p
                                    
                                    
                                        i
                                    
                                
                                }
                            
                            
                                i
                                ∈
                                I
                            
                        
                    
                
            
        
This function is called by function QC(V) which can be found Algorithm 1 on p. 351 of Yin. The QC(V) is called by the leader node for each view. Algorithms 1and 2 of Yin are reproduced below with Examiner highlighting.


    PNG
    media_image2.png
    1242
    1002
    media_image2.png
    Greyscale


As such the language below is taught:

[Prepare Phase]
receiving first partial signatures from the plurality of associate nodes [Fig. 9 Item 920];
[Pre-Commit phase]
generating a first aggregate signature based on the first partial signatures received from the plurality of associate nodes [Fig. 9 Item 930];
transmitting the first aggregate signature to the plurality of associate nodes [Fig. 9 Item 930];
receiving second partial signatures from the plurality of associate nodes [Fig. 9 Item 940]; 
[Commit phase]
generating a second aggregate signature based on the second partial signatures received from the plurality of associate nodes [Fig. 9 Item 950];
transmitting the second aggregate signature to the plurality of associate nodes [Fig. 9 Item 950]; 
receiving third partial signatures from the plurality of associate nodes [Fig. 9 Item 960];
[Decide phase]
generating a third aggregate signature based on the third partial signatures received from the plurality of associate nodes [Fig. 9 Item 970];


While Yin does teach broadcasting in the DECIDE phase, see Yin at pp. 349, 351, it does not teach as a whole, a broadcasting with final data. Eyal however remedies by teaching PK_B with a key block. Eyal at pp. 47, 48 & Fig. 1 (reproduced below).

    PNG
    media_image3.png
    183
    447
    media_image3.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the 4-phase system of Yin with the key blocks of Eyal, at the end of an epoch of the DECIDE phase of Yin, in order to increase bandwidth by limiting processing based on the propagation delay of the network. Eyal at p. 45, Section 1 Introduction.

Regarding claims 2 and 11 Yin teaches:
wherein the first network node is a client node or a common node (p. 348 “replicas”).

Regarding claims 3 and 12 Yin teaches:
…comprising the third aggregate signature (Yin at p. 349 and             
                σ
                 
                ←
                 
                t
                c
                o
                m
                b
                i
                n
                e
                
                    
                         
                        m
                        ,
                         
                        
                            
                                {
                                
                                    
                                        p
                                    
                                    
                                        i
                                    
                                
                                }
                            
                            
                                i
                                ∈
                                I
                            
                        
                    
                
            
        ) 
stored in a memory of the first network node (Yin at p. 347 “replicas that [] maintain an ordered ledger”).
Yin does not teach:
the final data being a KeyBlock block of a KeyBlock blockchain the KeyBlock block 
and at least one public key, wherein the first network node comprises at least one processor and at least one memory containing instructions that, when executed by the at least one processor, configure the first network node to perform steps comprising:
receiving the final data from the second network node; and 
adding the final data to the KeyBlock blockchain 
Eyal teaches:
the final data being a KeyBlock block of a KeyBlock blockchain the KeyBlock block (p. 47 “key block contains a public key”) 
and at least one public key (p. 47 “key block contains a public key”), wherein the first network node comprises at least one processor and at least one memory containing instructions that, when executed by the at least one processor, configure the first network node to perform steps comprising:
receiving the final data from the second network node; and (Eyal at pp. 47, 48 & Fig. 1)
adding the final data to the KeyBlock blockchain (Eyal at pp. 47, 48 & Fig. 1)

Regarding claims 4 and 13 Yin teaches:
verifying the received (Yin at p. 349 “verify the signature”) 
Yin does not teach:
the final data being a TransactionBlock block of a TransactionBlock blockchain, wherein the first network node comprises at least one processor and at least one memory containing instructions that, when executed by the at least one processor, configure the first network node to perform steps comprising:
receiving the final data from the second network node; and…final data.
Eyal teaches:
the final data being a TransactionBlock block of a TransactionBlock blockchain, wherein the first network node comprises at least one processor and at least one memory containing instructions that, when executed by the at least one processor, configure the first network node to perform steps comprising (p. 47 “key block contains a public key”):
receiving the final data from the second network node; and (Eyal at pp. 47, 48 & Fig. 1)
final data (Eyal at pp. 47, 48 & Fig. 1).

Regarding claims 5 and 14 Yin teaches:
the third aggregate signature; (Yin at p. 349 and             
                σ
                 
                ←
                 
                t
                c
                o
                m
                b
                i
                n
                e
                
                    
                         
                        m
                        ,
                         
                        
                            
                                {
                                
                                    
                                        p
                                    
                                    
                                        i
                                    
                                
                                }
                            
                            
                                i
                                ∈
                                I
                            
                        
                    
                
            
        )
Yin does not teach:
wherein the TransactionBlock block further comprises: 
information of at least one transaction; and 
information corresponding to a KeyBlock block in a KeyBlock blockchain, the KeyBlock block being the last KeyBlock block added to the KeyBlock blockchain, wherein the KeyBlock comprises at least one public key.
Eyal teaches:
wherein the TransactionBlock block further comprises: (p. 47 “key block contains a public key”)
information of at least one transaction; and (Eyal at p. 1 “transaction mechanism” and “transactions to be encoded”, Eyal at p. 47.)
information corresponding to a KeyBlock block in a KeyBlock blockchain, the KeyBlock block being the last KeyBlock block added to the KeyBlock blockchain, wherein the KeyBlock comprises at least one public key (Eyal at pp. 47, 48 & Fig. 1).

Regarding claims 6 and 15 Yin teaches:
…using a private key (p. 349 “private key”)…as the leader node in the committee (p. 347 “leader”).
Yin does not teach:
wherein the steps performed by the second network node further comprises… corresponding to the public key stored in the KeyBlock block to sign the TransactionBlock block 
Eyal teaches:
wherein the steps performed by the second network node further comprises… corresponding to the public key stored in the KeyBlock block to sign the TransactionBlock block (p. 48 Fig. 1 (“Microblocks (circles) are signed with the private key”))

Regarding claims 7 and 16 Yin teaches:
stored in a memory of the network node (Yin at p. 347 “replicas that [] maintain an ordered ledger”).
Yin does not teach:
wherein the steps performed by the first network node further comprises adding the final data to the TransactionBlock blockchain 
Eyal teaches:
wherein the steps performed by the first network node further comprises adding the final data to the TransactionBlock blockchain (p. 48)

Regarding claims 8 and 17 Yin teaches:
verifying the received (Yin at p. 349 “verify the signature”)…
verifying the third aggregate signature stored in the TransactionBlock block (Yin at p. 349 and             
                σ
                 
                ←
                 
                t
                c
                o
                m
                b
                i
                n
                e
                
                    
                         
                        m
                        ,
                         
                        
                            
                                {
                                
                                    
                                        p
                                    
                                    
                                        i
                                    
                                
                                }
                            
                            
                                i
                                ∈
                                I
                            
                        
                    
                
            
        )…
Yin does not teach:
final data comprises:
determining the corresponding KeyBlock block based on information corresponding to the KeyBlock block; 
accessing at least one public key stored in the KeyBlock block; and
using the at least one public key stored in the KeyBlock block.
Eyal teaches:
final data comprises (Eyal at pp. 47, 48 & Fig. 1):
determining the corresponding KeyBlock block based on information corresponding to the KeyBlock block; (p. 47, Section 4.1 “used in subsequent microblocks”)
accessing at least one public key stored in the KeyBlock block; and (p. 47, Section 4.1 “used in subsequent microblocks”)
using the at least one public key stored in the KeyBlock block (Eyal at pp. 47, 48 & Fig. 1).

Regarding claims 9 and 18 Yin teaches:
wherein verifying the third aggregate signature further comprises determining that at least a first threshold number of validator nodes have verified the second aggregate signature (p. 349 VOTEMSG in COMMIT phase).

Regarding claim 16 Yin teaches:
stored in a memory of the network node (Yin at p. 347 “replicas that [] maintain an ordered ledger”).
Yin does not teach:
wherein the steps performed by the first network node further comprises adding the final data to the TransactionBlock blockchain
Eyal teaches:
wherein the steps performed by the first network node further comprises adding the final data to the TransactionBlock blockchain (Eyal at pp. 47, 48 & Fig. 1)

Claims 19-20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over (A) Yin in view of (B) Eyal in view of (C) US20190266178A1 Madhavan (I) Yaga et al. (Blockchain Technology Overview).
Regarding claim 19 Yin teaches:
wherein managing the second network node further comprises (p. 347-349)…
Neither Yin nor Eyal teaches:
adding a CommitteeBlock block to a CommitteeBlock blockchain, wherein the CommitteeB1ock block comprises information of the committee.
Madhavan teaches:
adding a CommitteeBlock block to a CommitteeBlock blockchain, wherein the CommitteeB1ock block comprises information of the committee (Madhavan paras. 0085 (“participates”), 135 (showing data structure), 0146 (same); see also 0004 (directed towards blockchain), 0082 (explaining “transactions” and “block”)).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Yin-Eyal with the data structure of Madhavan with participate information in order to keep track of the number of nodes in the permissionless change since blockchain is, by definition, is a “distributed database.” See Madhavan at 0004. That is, the blockchain database is not jerry-rigged in any complex way and the blockchain database is used in the way it has always been intended to be used, which is to store data. See Madhavan at 0006 (“databases reflect the current state of data”). 

Regarding claim 20 Yin teaches:
and only accessible to the validator nodes of the term of the committee (Yin at p. 347 “replicas that [] maintain an ordered ledger”)…
Neither Yin nor Eyal teaches:
the CommitteeBlock block being encrypted… wherein the CommitteeBlock block further comprises IP addresses of the validator nodes.
Madhavan teaches:
the CommitteeBlock block being encrypted (0072-0073 “encrypt…transactions”, 0115)… wherein the CommitteeBlock block further comprises IP addresses of the validator nodes (0136 “IP address”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Yin-Eyal with the teaching of Madhavan in order to keep track of data. As stated above, the blockchain is just a database which maintains the current state. See Madhavan, supra. Storing IP addresses is obvious in a database as it would allow for communication amongst the nodes by accessing a decentralized repository. Further, encrypting transactions is also obvious as it is always obvious to keep public data secret.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685      

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                          

	


    
        
            
        
            
    

    
        1 As is in the claims, the validator nodes include both the leader node and the associate nodes.
        2 Implicitly we know we need at least one vote.
        3 Examiner submits that “ledger” is a term of art. See, e.g., Yaga at p. iv.